DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on May 6, 2021 to the non-final Office action of February 17, 2021 is acknowledged.  The Office action on the currently pending claims 21, 23, 25-27, 29-31, 33, 35-37 and 39-44 follows.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas K. Beaulieu (Reg. No. 59,901) on June 5, 2021.
See next page→

21. A mobile phone, comprising: 
	a circuit board; 
	a heat emitting element disposed on a first side of the circuit board, wherein the heat emitting element comprises a first heating element and[a second heating element, and wherein the first heating element or the second heating element is a central processing unit (CPU); and[]
	a heat pipe group comprising:
	a first heat pipe positioned on the first heating element such that the first heat pipe is separated from the circuit board by the first heating element, wherein the first heat pipe is configured to absorb heat generated from both the first heating element and the second heating element, and wherein the first heat pipe operates in a first working area when a first power consumption of the first heating element is in a first power consumption state; and
	a second heat pipe positioned on the second heating element such that the second heat pipe is separated from the circuit board by the second heating element, wherein the second heat pipe is configured to absorb heat generated from both the first heating element and the second heating element, wherein the second heat pipe operates in a second working area when a second power consumption of the second heating element is in a second power consumption state, wherein the first power consumption is different from the second power consumption, wherein the first working area corresponding to the first heat pipe is different from the second working area corresponding to the second heat pipe, wherein a thermal resistance 
24. (Cancelled)
25. The mobile phone of claim 21, wherein the first heating element or [ the second heating element that is not the CPU is [ a graphic processing unit (GPU).
26. The mobile phone of claim 21, wherein the first heating element is the CPU, [and wherein the second heating element is a graphics processing unit (GPU).
27. The mobile phone of claim 21, wherein the first heating element is a graphics processing unit (GPU), and wherein the second heating element is the CPU. [
31. An electronic device, comprising: 
	a circuit board; 
	a heat emitting element disposed on a first side of the circuit board, wherein the heat emitting element comprises a first heating element and [a second heating element, and wherein the first heating element or the second heating element is a central processing unit (CPU); and[
a heat pipe group comprising:
	a first heat pipe positioned on the first heating element such that the first heat pipe is separated from the circuit board by the first heating element, wherein the first heat pipe is configured to absorb heat generated from both the first heating element and the second heating element, and wherein the first heat pipe operates in a first working area when a first power consumption of the first heating element is in a first power consumption state; and
	a second heat pipe positioned on the second heating element such that the second heat pipe is separated from the circuit board by the second heating element, wherein the second heat pipe is configured to absorb heat generated from both the first heating element and the second heating element, wherein the second heat pipe operates in a second working area when a second power consumption of the second heating element is in a second power consumption state, wherein the first power consumption is different from the second power consumption, wherein the first working area corresponding to the first heat pipe is different from the second working area corresponding to the second heat pipe, wherein a thermal resistance range of the first heat pipe and the second heat pipe is 0.05-1 degrees Celsius per watt (℃/W) when the first heat pipe works in the first working area and the second heat pipe works in the second working area, wherein the first power consumption is greater than the second power consumption, and wherein the first heat pipe has a lower thermal resistance when the first power consumption of the first heating element is at the first power consumption state than when the second power consumption of the second heating element is at the second power consumption state.
34. (Cancelled)
or [ the second heating element that is not the CPU is [ a graphic processing unit (GPU).
36. The electronic device of claim 31, wherein the first heating element is the CPU, [and wherein the second heating element is a graphics processing unit (GPU).
37. The electronic device of claim 31, wherein the first heating element is a graphics processing unit (GPU), and wherein the second heating element is the CPU. [

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 21 and 31, and at least in part, because claims 21 and 31 recite the limitations: “a first heat pipe positioned on the first heating element such that the first heat pipe is separated from the circuit board by the first heating element, wherein the first heat pipe is configured to absorb heat generated from both the first heating element and the second heating element…wherein the second heat pipe is configured to absorb heat generated from both the first heating element and the second heating element…wherein the first heat pipe has a lower thermal resistance when the first power consumption of the first heating element is at the first power consumption state than when the second power consumption of the second heating element is at the second power consumption state”.
See next page→
in combination with all remaining limitations of respective independent claims 21 and 31, are believed to render said claims 21 and 31, and all claims depending therefrom (claims 23, 25-27, 29-30, 33, 35-37, and 39-44) allowable over the prior art references of record, taken either alone or in combination.
In the amendments filed on May 6, 2021, Applicant amended the claims in order to address the 112(a) New Matter rejections made in the Office action of February 17, 2021.  The amendments have been fully considered and accepted. The 112(a) New Matter rejection are hereby withdrawn.
The newly provided prior art references teach a heat pipe group that are used to cool a single chip (US 20070053166, US 20050046801, US 5651414) and/or a heat pipe(s) that have a variable thermal resistance (US 20080093962, US 20040226695). However, none of the references, taken alone or in combination, are believed to render the instant application unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


See next page→

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/            Primary Examiner, Art Unit 2835